MEMORANDUM **
George Carlton Forde, a native and citizen of Trinidad, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, and deny the petition for review.
Forde contends that his 2002 conviction for violating California Penal Code § 273.5(a) is invalid. We reject this contention because we cannot collaterally revisit the circumstances of a conviction. See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir.1995) (“Criminal convictions cannot be collaterally attacked in deportation proceedings.”).
Forde’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.